

117 HR 1425 IH: To amend the Internal Revenue Code of 1986 to repeal the limitation on the cover over of distilled spirits taxes to the Virgin Islands and Puerto Rico.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1425IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Ms. Plaskett (for herself and Miss González-Colón) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on the cover over of distilled spirits taxes to the Virgin Islands and Puerto Rico.1.Repeal of limitation on cover over of distilled spirits taxes(a)In generalSection 7652 of the Internal Revenue Code of 1986 is amended by striking subsection (f) and by redesignating subsections (g), (h), and (i) as subsections (f), (g), and (h), respectively.(b)Conforming amendmentSection 7652(f)(1) of such Code, as redesignated by subsection (a), is amended—(1)by striking subparagraph (B), and(2)by striking as if— and all that follows through the use and tax and inserting as if the use and tax.(c)Effective dateThe amendments made by this section shall apply to distilled spirits brought into the United States after December 31, 2020.